Citation Nr: 1627753	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-26 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for prostate hypertrophy, including as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, including as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service with the Army from September 1969 to March 1972.  The Veteran served in Vietnam from June 1970 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that diagnosed prostate hypertrophy and hypertension are related to herbicide exposure.  In the May 2016 Informal Hearing Presentation, the Veteran's representative also argued in the alternative, that the Veteran's hypertension is either caused by or aggravated by the service connected heart disability.  The representative requested VA examination and opinion.  The Board also directs that the Veteran be provided a VA examination regarding his prostate disability.

Secondly, the claims file does not contain any clinical records that pertain to the initial diagnosis of hypertension.  The earliest record of treatment for hypertension is a VA outpatient clinical note dated in February 2004.  This only pertains to ongoing treatment.  These records may be relevant to both issues in appellate status.  The Veteran should identify all records of treatment that pertain to his hypertensive disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for the disabilities at issue.  This list should include, but is not limited to his primary private physician.  Obtain any additional medical treatment records (those not already on file).  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  Specifically the Veteran is requested to identify all records that pertain to the initial diagnosis of hypertension.  

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from April 2011 forward.

3.  After completing directives #1-#2, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the diagnosed hypertension.  

The examiner is asked to address the following: 

a) Is it at least as likely as not that the Veteran's current hypertension is related to his active military service, to include his presumed in-service herbicide exposure from Vietnam?  

b) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension was either (a) caused by, or (b) aggravated by the Veteran's service connected heart disorder and/or diabetes mellitus type 2.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale. 

4.  After completing directives #1-#2, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the diagnosed prostate hypertrophy.  

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate hypertrophy had its clinical onset during active service or is etiologically related to his active service, to specifically include his presumed exposure to Agent Orange.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.

5.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




